


110 HR 5162 IH: To suspend temporarily the duty on a certain chemical

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5162
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on a certain chemical
		  used in the production of textiles.
	
	
		1.Chemical used in the
			 production of textiles
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.004,11-Triphenodioxazinedisulfonic acid,
						6,13-dichloro-3,10-bis[[2-[[4-fluoro-6-[(2-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]propyl]amino]-,
						lithium sodium salt (CAS No. 163062–28–0) (provided for in subheading
						3204.16.30)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
